Title: To Thomas Jefferson from David Humphreys, 19 May 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon May 19th. 1793.

I have received on the 9th. instant the letter which you did me the honour to write to me on the 30th. of March. Although two Packets have arrived from England since that letter came to hand, I have received no news of Captn. Cutting. In the mean time, I pray you will assure the President on my part, that I am making preparations for proceeding in the proposed business, in order that there may be as little delay as possible; and that I shall not fail to use every exertion in my power to have the attempt attended with success. Still I entreat it may be remembered that the difficulties and obstacles which I have heretofore pointed out to him are neither removed or surmounted; and that as yet I have not been able to find any neutral vessel which could be chartered for the purpose, or any other safe mode of conveyance. I shall however hold myself personally ready to set out at a moment’s notice, and will not omit to keep you advised of the circumstances; being with sentiments of perfect consideration & esteem Sir Your Most obedient & Most humble Servant

D. Humphreys

